IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 470 MAL 2019
                                               :
                     Petitioner                :
                                               :   Petition for Allowance of Appeal
                                               :   from the Published Opinion and
              v.                               :   Order of the Superior Court at No.
                                               :   4080 EDA 2017, at 209 A.3d 1011
                                               :   (Pa. Super. 2019) entered on May 7,
 RASHEED ADAMS-SMITH,                          :   2019, affirming, vacating and
                                               :   remanding the PCRA Order of the
                     Respondent                :   Montgomery County Court of
                                               :   Common Pleas at No. CP-46-CR-
                                               :   0003263-2013 entered on
                                               :   November 20, 2017


                                       ORDER



PER CURIAM                                                DECIDED: September 1, 2020

      AND NOW, this 1st day of September, 2020, we GRANT the Petition for Allowance

of Appeal, VACATE the decision of the Superior Court and REMAND the matter for

reconsideration in light of Commonwealth v. Butler, 226 A.2d 972 (Pa. 2020).